Exhibit 10.6

 

ASSIGNMENT AGREEMENT

 

THIS ASSIGNMENT AGREEMENT (this “Agreement”) is made as of November 1, 2017, by
and between, Grow Solutions Holdings, LLC, a Colorado limited liability company
(the “Assignor”) and TCA Share Holdings, LLC, a Nevada limited liability company
(the “Assignee”).

 

WITNESSETH

 

WHEREAS, on May 24, 2017, the Assignor was issued 51 shares of Series A
Preferred Stock, par value $0.001 per share (the “Preferred Stock”), of Grow
Solutions Holdings, Inc., a Nevada corporation (the “Company”); and

 

WHEREAS, the Assignor desires to irrevocably transfer and assign to the Assignee
all of the Assignor’s right, title and interest in and to all of the Preferred
Stock of the Company (the “Shares”) for a cash payment in the amount of $50.00
by the Assignee (the “Cash Payment”), and the Assignee wishes to assume all of
Assignor’s right, title and interest in and to the Shares for the Cash Payment
to the Assignor.

 

NOW, THEREFORE, in consideration hereof and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1.       Incorporation of Recitals. The recitals set forth hereinabove are
hereby incorporated herein by this reference with the same force and effect as
if fully hereinafter set forth.

 

2.       Assignment. Assignor is a shareholder of the Company, shall receive the
Cash Payment, and believes the Company and the Assignor will benefit from the
assignment of the Shares. Assignor hereby acknowledges such benefit and in
consideration of the benefit to Assignor and the Company, Assignor hereby
irrevocably assigns, transfers and conveys to the Assignee or Assignee’s
assigns, all of Assignor’s right, title and interest in and to the Shares.

 

3.       Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same agreement. A faxed or electronic copy of this
Agreement shall be deemed an original.

 

4.       Governing Law Jurisdiction; Venue. Except in the case of the mandatory
forum selection clause set forth below, this Agreement shall be construed and
interpreted in accordance with the laws of the State of New Jersey without
regard to the principles of conflicts of laws. Any dispute arising under,
relating to, or in connection with the Agreement or related to any matter which
is the subject or incidental to the Agreement, shall be subject to the exclusive
jurisdiction and venue of the state and/or federal courts located in New Jersey.
This provision is intended to be a mandatory forum selection clause and governed
by and interpreted consistent with New Jersey law.

 

[Signature page follows]

 



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed the day and year first above written.

 



  ASSIGNOR:         GROW SOLUTIONS HOLDINGS LLC         By: /s/ Jeffrey Beverly
  Name: Jeffrey Beverly   Title: Member         By: /s/ Howard Karasik   Name:
Howard Karasik   Title: Member         By: /s/ Peter Lau   Name: Peter Lau  
Title: Member         By: /s/ William Hayde   Name: William Hayde   Title:
Member         By: /s/ Leslie Bocskor   Name: Leslie Bocskor   Title: Member

 

 

[ - Signature Page 1 of 2 of Assignment Agreement - ]

 





 

 



  ASSIGNEE:         TCA SHARE HOLDINGS LLC         By: /s/ Robert Press   Name:
Robert Press   Title: Manager         By: /s/ Alyce Schreiber   Name: Alyce
Schreiber   Title: Manager

 

 

[ - Signature Page 2 of 2 of Assignment Agreement - ]

 

 

 



 

 

